Citation Nr: 0316220	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98- 03 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of brain 
trauma with tinnitus, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating for 
residuals of a mandible fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On March 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's Vocational 
Rehabilitation folder.
2.  The record indicates that the veteran was 
examined or treated privately for neurological 
complaints, brain trauma, psychiatric 
disorder, or seizures.  Make arrangements to 
obtain the following records or information 
from the following sources:
?	Margaret Volfson, Ph.D., M.D., 8221 N. 
Keating, Skokie, IL 60076.  Request the 
complete report of the observation and 
diagnostic evaluation of the veteran done 
May 17, 1989.
?	Steven A. Holper, M.D., Physical Medicine 
and Rehabilitation, 33 North Addison Rd., 
Addison, Il 60101.  Request complete 
records of the examination of May 16, 
1989, and any related treatment records.
?	Dr. J. Slusarenko, 1955 W. Chicago Ave., 
Chicago, Il 60622.  Request records of or 
about 1989 related to referral of the 
veteran to Dr. Volfson for ENG testing in 
May 1989.
?	Liberty Mutual Insurance Company, 701 
Warrenville Rd., Lisle, Il 60532.  Re: 
Their claim number 414-077615; events of 
1989.  Request information about the 
nature of the claim, for example, whether 
it was work-injury related, if so, the 
name and address of the employer, and any 
information about the events that 
resulted in the claim.
?	St. Anthony Hospital and Health Centers, 
301 West Homer St., Michigan City, IN 
46360.  Re: their record number 098842: 
Any ambulance report of December 22, 
1993, and any consultation reports 
related to possible head injury on or 
after December 22, 1993. 
3.  Request the veteran to provide the 
following information.  NB: The veteran has 
memory loss from brain damage.  Requests 
for information should include the 
information below to assist her 
recollection.
?	The location (state and county, city, or 
town) of the motor vehicle accident of 
December 22, 1993.  Request a police 
report of the motor vehicle accident from 
the jurisdiction the veteran reports.
?	The name and address of the doctor who 
first prescribed Depakote for seizures 
and the name and address of any doctor 
who now prescribes Depakote for seizures.  
Obtain a release for the records of the 
doctor(s) the veteran identifies and 
request those treatment records. 
4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


